DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


1.	Claims 46-68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding to claims 46, 62, and 64:
In claim 46, it is unclear whether “the analog pad” in the last paragraph is the first or second analog pad. 
In claim 62, it is unclear whether “the analog pad” in the last paragraph is the first or second analog pad. 
In addition, in claims 46, 62, and 64, in the last paragraph, it is unclear where “an analog signal” that the control circuit provides to “the analog pad” and “an analog electrical value at the analog pad” come from. Also, the phrase “a control circuit to, …. , provide an analog signal to the analog pad to provide an analog electrical value at the analog pad” is unclear how the analog pad receives the analog signal from the control circuit and at the same time it has the analog electrical value, and where “an analog electrical value at the analog pad” is provided thereto.
In claim 64, “each memory element a data bit having a bit value” (lines 6-7) is unclear too.
Furthermore, even though the claim preamble is a memory circuit for a print component or a print component, there is no connection of the operation of the control circuit (as claimed in the last paragraph of each claim) of the memory circuit to the print component.
With all such unclear, the scope of the claims cannot be determined for further examination. Claims 47-61, 63, and 65-68 are also rejected because they depend on claim 46, 62, or 64.
			CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853